Exhibit 10.1

 

 

 

GNC HOLDINGS, INC.
DIRECTORS’ NON-QUALIFIED

DEFERRED COMPENSATION PLAN

 

 

EFFECTIVE AS OF
January 1, 2013

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

 

ARTICLE I.

INTRODUCTION

1

 

 

 

ARTICLE II.

DEFINITIONS

1

 

 

 

ARTICLE III.

ADMINISTRATION

3

 

 

 

ARTICLE IV.

DEFERRED COMPENSATION

4

 

 

 

ARTICLE V.

RSU ACCOUNTS

5

 

 

 

ARTICLE VI.

PLAN EARNINGS AND OTHER DISTRIBUTIONS

6

 

 

 

ARTICLE VII.

VESTING AND DISTRIBUTIONS

6

 

 

 

ARTICLE VIII.

TERMINATION

7

 

 

 

ARTICLE IX.

AMENDMENT OF THE PLAN

7

 

 

 

ARTICLE X.

GENERAL PROVISIONS

8

 

 

 

ARTICLE XI.

EFFECTIVE DATE

9

 

i

--------------------------------------------------------------------------------


 

ARTICLE I.  INTRODUCTION

 

Section 1.01               Purpose.  This Plan is being established by GNC
Holdings, Inc. (the “Company”) to assist the Company in attracting and retaining
well-qualified Directors and align the interests of the Directors with those of
the Company’s stockholders by establishing a program whereby the Directors may
elect to defer certain cash amounts to be paid and equity grants to be awarded
to them as fees in connection with their services as Directors.  The Plan is
authorized pursuant to Section 3 of the 2011 Plan.

 

ARTICLE II.  DEFINITIONS

 

As used in this Plan, the following capitalized terms shall have the following
meanings:

 

Section 2.01               “2011 Plan” shall mean the GNC Holdings, Inc. 2011
Stock and Incentive Plan and any successor plan, in each case, as amended from
time to time.

 

Section 2.02               “Administrator” shall mean the Committee, or any
person(s) to whom the Board or the Committee has delegated the Committee’s
functions in accordance with Section 3.01, as the context requires.

 

Section 2.03               “Board” shall mean the Board of Directors of the
Company.

 

Section 2.04               “Cash Compensation” shall mean the cash compensation
paid for services as a Director from time to time, which, as of the Effective
Date, includes (a) an annual Board retainer, (b) annual committee chairperson
retainers and (c) meeting fees.

 

Section 2.05               “Cash Subaccount” shall mean the account established
for deferral of a Director’s Cash Compensation pursuant to Section 5.01.

 

Section 2.06               “Change in Control” shall have the meaning ascribed
to such term in Section 2.8 of the 2011 Plan.

 

Section 2.07               “Code” shall mean the Internal Revenue Code of 1986,
as amended, and applicable Treasury regulations promulgated thereunder.

 

Section 2.08               “Committee” shall mean the Committee described in
Section 2.10 of the 2011 Plan.

 

Section 2.09               “Common Stock” means the Company’s Class A common
stock, par value $0.001 per share.

 

Section 2.10               “Company” shall have the meaning ascribed to such
term in Section 1.01.

 

Section 2.11               “Compensation” shall mean a Participant’s
compensation for services as a Director, which, as of the Effective Date,
includes Cash Compensation and awards of Restricted Stock.

 

1

--------------------------------------------------------------------------------


 

Section 2.12               “Deferred Compensation” shall mean Compensation
deferred pursuant to the provisions of this Plan.

 

Section 2.13               “Director” shall mean a member of the Board who is
not an officer or employee of the Company.

 

Section 2.14               “Earned,” as used herein with respect to a Director’s
(a) cash annual Board retainer shall refer to the first day of each calendar
quarter on which the individual is serving as a Director, (b) cash annual
committee chairperson retainer(s) shall refer to the first day of each calendar
quarter on which the individual is serving as the chairperson of a Board
committee and (c) cash meeting fees shall refer to the date on which the meeting
was attended by such Director.

 

Section 2.15               “Effective Date” shall mean January 1, 2013.

 

Section 2.16               “Election Deadline” shall have the meaning ascribed
to such term in Section 4.01(a).

 

Section 2.17               “Fair Market Value” means, as of any date, (a) with
respect to the Common Stock, the closing price reported for the Common Stock on
such date on the principal national securities exchange on which it is then
traded (or if such date was not a trading day, on the trading day immediately
prior thereto), or, if the Common Stock is not traded, listed or otherwise
reported or quoted on a national securities exchange, the fair market value of
the Common Stock on such date as determined by the Administrator; and (b) with
respect to any other property, the fair market value thereof on such date as
determined by the Administrator.

 

Section 2.18               “New Directors” shall mean any Director who first is
elected or appointed to the Board after the Effective Date.

 

Section 2.19               “Participant” shall mean any Director who has elected
to have all or a part of his or her Compensation deferred pursuant to the Plan.

 

Section 2.20               “Payment Date” shall mean the earliest of (a) the
date the Participant has a separation from service from the Company within the
meaning of Section 409A, (b) the date of the Participant’s death and (c) if
elected by the Participant, a Specified Payment Date.  Notwithstanding the
foregoing, a Payment Date shall occur upon a Change in Control that qualifies as
“a change in the ownership or effective control of the corporation, or in the
ownership of a substantial portion of the assets of the corporation” within the
meaning of Section 409A if earlier than the Payment Date otherwise provided for
under the preceding sentence of this Section 2.20.

 

Section 2.21               “Plan” shall mean this GNC Holdings, Inc. Directors’
Non-Qualified Deferred Compensation Plan, as it may be amended and restated from
time to time.

 

Section 2.22               “Plan Earnings” shall mean amounts credited to a
Participant’s RSU Account pursuant to Article VI.

 

2

--------------------------------------------------------------------------------


 

Section 2.23               “Restricted Stock” shall mean restricted stock
awarded to a Director with respect to his or her services as a Director from
time to time, which, as of the Effective Date, includes an annual grant of
Restricted Stock.

 

Section 2.24               “Restricted Stock Subaccount” shall mean the account
established for deferral of a Director’s awards of Restricted Stock pursuant to
Section 5.01.

 

Section 2.25               “Restricted Stock Unit” shall mean a measure of value
equal to one share of the Common Stock, as provided under Article X of the 2011
Plan as an “Other Stock Based Award.”

 

Section 2.26               “RSU Account” shall mean the Participant’s Restricted
Stock Unit account established pursuant to Section 5.01.

 

Section 2.27               “Section 409A” shall mean Section 409A of the Code
and the regulations promulgated thereunder.

 

Section 2.28               “Specified Payment Date” means a date specified by a
Participant at the time he or she elects to defer Compensation, which date must
be January 1 of a specified year in the future, but (a) no earlier than
January 1 of the second calendar year following the year in which such
Compensation would have been paid had it not been deferred, and (b) no later
than January 1 of the tenth calendar year following the year in which such
Compensation would have been paid had it not been deferred.

 

Section 2.29               “Vested” shall mean any Restricted Stock Units that
are vested pursuant to Section 7.01.

 

ARTICLE III.  ADMINISTRATION

 

Section 3.01               Administrator.  The Committee shall serve as the
Administrator and shall administer all aspects of the Plan.  Notwithstanding the
foregoing, (a) the full Board shall have the authority to take any action that
could be taken by the Committee, and (b) the Committee may delegate some or all
of its functions hereunder to a subcommittee or to one or more officers or
employees of the Company in its discretion.  The Administrator shall maintain
complete and adequate records pertaining to the Plan, including but not limited
to Participants’ RSU Accounts.  The Administrator shall have discretionary
authority to interpret and administer, correct errors in administration of, and
otherwise implement the Plan, in each case consistent with the Plan’s purposes
and intent.  The Administrator also shall have authority to take all actions
necessary to ensure that any transactions pursuant to the Plan do not result in
liability under Section 16(b) of the Securities Exchange Act of 1934.  All
actions of the Administrator with respect to the Plan shall be final and binding
on all persons for such Plan purposes.

 

3

--------------------------------------------------------------------------------


 

ARTICLE IV.  DEFERRED COMPENSATION

 

Section 4.01               Elections by Participants.

 

(a)                               A Director may elect by December 31 (or such
earlier date as the Administrator may prescribe) of each calendar year
immediately preceding the calendar year in which:

 

(i)                  Cash Compensation is to be Earned, to defer 100% or 50%, as
he or she may specify, of such Cash Compensation (and Plan Earnings thereon);
and

 

(ii)              Restricted Stock is to be awarded to the Director, to defer
100% or 50%, as he or she may specify, of such Restricted Stock (and Plan
Earnings thereon).

 

The date by which an election must be made pursuant to the preceding sentence of
this Section 4.01(a) is referred to as the “Election Deadline.”

 

(b)                              Deferral elections shall be made by completing
and executing an election form prescribed by the Administrator and delivering
such election form to the Administrator on or before the Election Deadline.  A
separate election shall be made with respect to Cash Compensation, on the one
hand, and with respect to awards of Restricted Stock on the other.  Any such
election shall become irrevocable as of the close of business on the date of the
Election Deadline.

 

(c)                               All Compensation elected to be deferred
pursuant to this Section 4.01 shall be converted into Restricted Stock Units,
credited to accounts on behalf of the Participant pursuant to Article V and paid
to him or her on his or her Payment Date.

 

Section 4.02               First Year of the Plan;  Elections by New Directors.

 

(a)                               Notwithstanding anything to the contrary in
Section 4.01, with respect to any Compensation to be Earned in calendar year
2013, a Director may make an election to defer such Compensation during the
first 30 days of calendar year 2013 (or such earlier date as the Administrator
may prescribe), provided that with respect to any Compensation, such election is
made before such Compensation actually is paid.

 

(b)                              Notwithstanding anything to the contrary in
Section 4.01, any New Director may make an initial election within 30 days after
the commencement of such New Director’s service on the Board (or such earlier
date as the Administrator may prescribe), to defer 100% or 50%, as he or she may
specify, of the Compensation (and Plan Earnings thereon) to be Earned by him or
her in the calendar year of such New Director’s election or appointment to the
Board, provided that, with respect to any Compensation, such election is made
before such Compensation actually is paid.

 

4

--------------------------------------------------------------------------------


 

(c)                             The deferral elections described in the
preceding paragraphs shall be made by completing and executing an election form
prescribed by the Administrator and delivering such election form to the
Administrator within the timeframes described in Sections 4.02(a) and (b),
respectively.  Separate elections shall be made with respect to Cash
Compensation, on the one hand, and with respect to Restricted Stock on the
other.  Such elections shall become irrevocable as of the close of business on
the last day of the applicable timeframes.

 

(d)                            A Participant’s deferral election, whether with
respect to Cash Compensation or Restricted Stock, shall apply only to
compensation paid for services performed after the effective date of the
election.

 

(e)                             All Compensation elected to be deferred pursuant
to this Section 4.02 shall be converted into Restricted Stock Units, credited to
accounts on behalf of the Participant pursuant to Article V and paid to him or
her on his or her Payment Date.

 

ARTICLE V.  RSU ACCOUNTS

 

Section 5.01               Establishment of RSU Accounts.  There shall be
established for each Participant an account to be designated as such
Participant’s RSU Account.  The RSU Account of each Participant shall consist,
to the extent applicable to the Participant, of a Cash Subaccount and a
Restricted Stock Subaccount.

 

Section 5.02               Allocations to Accounts.

 

(a)                             Any Deferred Compensation that is attributable
to deferrals of Cash Compensation shall be credited to the Cash Subaccount of a
Participant on the date such amount otherwise would have been paid to the
Participant, and any Plan Earnings shall be credited in accordance with the
provisions of Article VI, as applicable.

 

(b)                             Any Deferred Compensation that is attributable
to deferrals of Restricted Stock shall be credited to the Restricted Stock
Subaccount of such Participant on the date the award of Restricted Stock
otherwise would have been made to such Participant, and any Plan Earnings shall
be credited in accordance with the provisions of Article VI, as applicable.

 

(c)                               Separate records shall be kept with respect to
each Participant of the Cash Compensation, on the one hand, and Restricted Stock
awards, on the other, deferred under Sections 4.01 and 4.02, as such deferrals
may be payable at different times from one another, and, in the case of awards
of Restricted Stock, each year’s award will be subject to a separate vesting
schedule under Section 7.01.

 

Section 5.03               RSU Account.  The number of Restricted Stock Units,
or fractions thereof, to be credited to a Participant’s RSU Account in
accordance with this Article V (with respect to both Cash Compensation and
awards of Restricted Stock) shall equal (a) with respect to Cash

 

5

--------------------------------------------------------------------------------


 

Compensation, the amount of such Cash Compensation divided by the Fair Market
Value per share of the Common Stock on the date such Cash Compensation is
credited to such Director’s Cash Subaccount, and (b) with respect to awards of
Restricted Stock, the number of shares comprising such award.  Any Cash
Compensation that cannot be deferred into a whole number of Restricted Stock
Units will be rounded down to the next lowest whole number of Restricted Stock
Units, and any remainder shall be paid in cash to the Participant and not
deferred under the Plan.  Any partial deferral election that would produce a
fractional number of Restricted Stock Units shall be rounded down to next lowest
whole number of Restricted Stock Units.

 

ARTICLE VI.  PLAN EARNINGS AND OTHER DISTRIBUTIONS

 

Section 6.01               Cash and Property Dividend Credits.  Additional
Restricted Stock Units shall be credited to a Participant’s RSU Account
throughout the period of such Participant’s participation in the Plan until all
distributions to which the Participant is entitled under Section 7.02 or
Article VIII have been made, in amounts equal in number to the number of shares
(including fractional shares) of Common Stock with a Fair Market Value equal to
(i) the amount of any cash dividends or distributions and (ii) the Fair Market
Value of any distributions of property (other than the Common Stock but
including any such securities convertible into the Common Stock), in each case
to which the Participant would have been entitled from time to time had he or
she been the owner on the record dates for the payment of such dividends or
distributions of the number of shares of the Common Stock equal to the number of
Restricted Stock Units in his or her RSU Account on such dates.  Each such
credit shall be effective as of the payment date for such dividend or
distribution.

 

Section 6.02               Dividend Credits.  Additional Restricted Stock Units
shall be credited to a Participant’s RSU Account throughout the period of his or
her participation in the Plan until all distributions to which the Participant
is entitled under Section 7.02 or Article VIII have been made, equal in number
to the number of shares (including fractional shares) of Common Stock to which
the Participant would have been entitled from time to time as Common Stock
dividends had such Participant been the owner on the record dates for the
payments of such stock dividends of a number of shares of Common Stock equal to
the number of Restricted Stock Units credited to his or her RSU Account on such
dates.  Each such credit shall be effective as of the payment date for such
dividend.

 

ARTICLE VII.  VESTING AND DISTRIBUTIONS

 

Section 7.01               Vesting.  A Participant shall be one hundred percent
vested at all times in his or her Cash Subaccount (including Plan Earnings
thereon).  A Participant’s Restricted Stock Subaccount (including Plan Earnings
thereon) shall vest separately with respect to each award of Restricted Stock
deferred by the Participant, at the same rate, and subject to the same
conditions, pursuant to which the award of Restricted Stock would have vested
according to the terms of such award.

 

Section 7.02               Distributions from RSU Account.  When a Payment Date
in respect of a Participant occurs, each Restricted Stock Unit that is Vested
shall be converted into one share of Common Stock and such shares shall be
distributed to such Participant at the times and in the

 

6

--------------------------------------------------------------------------------


 

manner prescribed in paragraphs (a) through (d) below.  Any Restricted Stock
Unit that is not Vested as of such Payment Date shall be forfeited.

 

(a)                               Except as otherwise provided in paragraphs
(b), (c) and (d) below, distribution shall be made in a lump sum within 30 days
following such Payment Date.  All Plan Earnings accrued to the date of any
distribution shall be paid in conjunction with such payment.

 

(b)                              In the case of a Participant who is a specified
employee, within the meaning of Section 409A, unless the distribution is due to
death or payable on a Specified Payment Date prior to such Participant’s
“separation from service” within the meaning of Section 409A, distribution shall
be made within 30 days following the first day of the seventh month following
the month in which such Participant’s separation from service occurs.

 

(c)                               If such Payment Date shall occur by reason of
the Participant’s death, or if the Participant dies after such Payment Date but
prior to receipt of all distributions provided for in this Section 7.02, all
remaining Restricted Stock Units shall be converted into shares of Common Stock
and distributed in the following order:  (i) to such Participant’s beneficiary
selected by the Participant on a form provided by the Administrator; (ii) if
there is no such beneficiary designation effective at the Participant’s death,
to the Participant’s surviving spouse; or (iii) if there is no such beneficiary
designation effective or surviving spouse at the Participant’s death, to the
Participant’s estate or personal representative, in each case as soon as
administratively feasible following such Participant’s death, but in no event
later than 90 days following the Participant’s death, provided the recipient
shall not have a right to designate the taxable year of the payment.

 

(d)                             Any fraction of a Restricted Stock Unit to be
distributed shall be converted into an amount in cash equal to the Fair Market
Value of one share of the Common Stock on the trading day immediately preceding
the date of distribution, multiplied by such fraction, and such cash shall be
distributed.

 

ARTICLE VIII.  TERMINATION

 

The Committee may terminate the Plan at any time.  Upon termination of the Plan,
no further amounts shall be deferred hereunder, and distributions in respect of
credits to Participants’ RSU Accounts as of the date of termination shall be
made in the manner and at the time prescribed under Section 7.02 or otherwise as
required or permitted under Section 409A.

 

ARTICLE IX.  AMENDMENT OF THE PLAN

 

The Committee may, without the consent of Participants or their beneficiaries,
amend the Plan at any time and from time to time; provided, that no amendment
may reduce the number of Restricted Stock Units allocated to a Participant’s RSU
Account as of the date of such amendment without such Participant’s consent.

 

7

--------------------------------------------------------------------------------


 

ARTICLE X.  GENERAL PROVISIONS

 

Section 10.01       Funding.  Benefits payable under the Plan shall be paid from
the general funds of the Company, and nothing contained herein shall give any
Participant any rights that are greater than those of a general unsecured
creditor of the Company.  The Company shall not be required to fund or otherwise
segregate assets to be used for payment of benefits under the Plan.  While the
Company may cause investments in shares of Common Stock to be made through open
market purchases in amounts equal or unequal to amounts payable hereunder, the
Company shall not be under any obligation to make such investments and any such
investment and all obligations of the Company under the Plan shall remain
subject to the claims of its general creditors.  The amounts payable to any
Participants under the Plan shall not be affected by any such investment. 
Notwithstanding the foregoing, the Company, in its discretion, may maintain one
or more trusts to hold assets to be used for payment of benefits under the Plan;
provided, that the assets of such trust shall be subject to the creditors of the
Company in the event that the Company becomes insolvent or is subject to
bankruptcy or insolvency proceedings.  Any payments by such a trust of benefits
provided hereunder shall be considered payment by the Company and shall
discharge the Company of any further liability for the payments made by such
trust.

 

Section 10.02       No Right to Directorship.  The Plan shall not give any
Participant any right with respect to continuance of directorship of the Company
or limit in any way the right of the Company to terminate his or her
directorship at any time.

 

Section 10.03       Authorized Payments.  If the Committee receives evidence
satisfactory to it that any person entitled to receive a payment hereunder is,
at the time the benefit is payable, physically, mentally or legally incompetent
to receive such payment and to give a valid receipt therefor, and that an
individual or institution is then maintaining or has custody of such person and
that no guardian, committee or other representative of the estate of such person
has been duly appointed, the Committee may direct that such payment be paid to
such individual or institution maintaining or having custody of such person, and
the receipt of such individual or institution shall be valid and a complete
discharge for the payment of such benefit.

 

Section 10.04       Section 409A.  Although the Company makes no guarantee with
respect to the tax treatment of payments and benefits hereunder, the Plan is
intended to comply with the applicable requirements of Section 409A and shall be
limited, construed and interpreted in accordance with such intent.  Accordingly,
and notwithstanding Article IX, the Company reserves the right to amend the
provisions of the Plan at any time in order to avoid the imposition of an excise
tax under Section 409A on any payments deferred, accrued or to be made
hereunder.  In no event shall the Company or any of its affiliates be liable for
any additional tax, interest or penalty that may be imposed on a Participant by
Section 409A or for damages for failing to comply with Section 409A, other than
for withholding or other obligations applicable to employers, if any, under
Section 409A.

 

Section 10.05       Construction.  Wherever any words are used herein in the
masculine, feminine or neuter gender, they shall be construed as though they
were also used in another gender in all cases where they would so apply, and
whenever any words are used herein in the singular or plural form, they shall be
construed as though they were also used in the other form

 

8

--------------------------------------------------------------------------------


 

in all cases where they would so apply.  As used herein, (a) “or” shall mean
“and/or” and (b) “including” or “include” shall mean “including, without
limitation.”

 

Section 10.06       Assignment of Benefits.  Benefits provided under the Plan
may not be transferred, assigned or alienated by the Participant, either
voluntarily or involuntarily, other than by will or the laws of descent and
distribution.

 

Section 10.07       Governing Law.  The Plan and the actions taken in connection
herewith shall be governed by and construed in accordance with the internal laws
of the State of Delaware, without giving effect to its principles of conflict of
laws.

 

Section 10.08       2011 Plan.  Restricted Stock Units under the Plan shall be
subject to the provisions of the 2011 Plan, including Article X thereof, which
are incorporated herein by reference.

 

Section 10.09       Not a Qualified Plan; Not Subject to ERISA.  The Plan is not
intended to qualify under Section 401(a) of the Code or to be subject to the
Employee Retirement Income Security Act of 1974, as amended.

 

ARTICLE XI.  EFFECTIVE DATE

 

This Plan shall be effective as of the Effective Date, and shall continue in
force during subsequent years unless amended or revoked by action of the
Committee.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Plan has been duly executed by the Company as of the
Effective Date.

 

 

GNC HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Gerald J. Stubenhofer, Jr

 

 

Name:

Gerald J. Stubenhofer, Jr

 

 

Title:

Senior Vice President, Chief Legal Officer and Secretary

 

 

--------------------------------------------------------------------------------